Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The declaration under 37 CFR 1.132 filed 1/11/21 is sufficient to overcome the rejection of the claims based upon Lee/Sigurdsson.
The declaration at p.4 and 5 compare the instantly claimed tau fragment with multiple other tau fragments, including that of the prior art. These graphs provide evidence of a surprising result: adding one additional residue (comparing the claimed sequence to the prior art sequence) is the difference between a ThT-reactive peptide (aggregated) and one that is not. Importantly, this surprising result is not directed to some potential use of the peptide, such as using it as a vaccine, but is a surprising property of the peptide itself, which is what is claimed. This secondary consideration is sufficient to rebut the prima facie case of obviousness.
Regarding the §101 rejection, Applicant’s argument that the presence of the recited adjuvant provides enhanced immune response or accelerates absorption makes the composition patent eligible is not persuasive. If the “fragment alone” or tau itself was naturally associated with such adjuvants, such as being in proximity to other peptides as set forth by the previous rejection, then this “enhanced” functionality would also exist in nature.
However, the additives in claim 2 are now limited to those which are not found naturally associated with tau or fragments thereof. There is no evidence of record that tau is naturally associated with, e.g., aluminum, and therefore the combination is more than a natural product itself. Thus, the claims are patent eligible. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Weidner/Primary Examiner, Art Unit 1649